Exhibit 10.72

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

2005 DEFERRED COMPENSATION PLAN

ACCOUNT WITH BANK OF OKLAHOMA

2003 Performance Share Plan Award

 

DTAG Deferred Comp Plan 000601

 

 

 

PARTICIPANT INFORMATION:

 

Participant Name (print or type): Gary L. Paxton

 

 


ELECTION OF DEFERRED COMPENSATION PLAN PARTICIPATION

 

1.

[ballotx.jpg]  I elect to participate in the Deferred Compensation Plan.
Currently, tax law requires that any amount deferred into a Deferred
Compensation account is subject to Social Security and Medicare taxes at the
time of deferral but is not subject to these taxes at the time of withdrawal.

 

 

[ballotx.jpg]  I elect to defer 100% or _________________ shares of that amount
awarded to me under the 2003 Performance Share Grant Agreement dated February
14, 2003 payable in 2006.

 

2.

[ballotx.jpg]  I elect payment of my benefit to be in a:

 

 

          X      (a) Single lump sum payment upon separation from the company

 

 

                   (b) Single lump sum payment on or about
___________________________

 

 

                   (c) Single lump sum payment the earlier of (i) termination
with the company or

 

 

                       (ii) on or about ____________________________

 

 

                   (d) Annual installments over a period not to exceed
                     (up to a maximum of 10 years). I

 

 

                       hereby elect the date on which my initial payment will be
made to be_____________.

 

Note: For certain key employees the law requires that payment of any benefit may
not be made earlier than six months after separation with the company.

 

3.

[ballotx.jpg]  Upon a “Change of Control” with respect to the Employer, I hereby
elect to have the balance of my Deferred Compensation Plan account distributed
to me or my designated beneficiary(ies) in lump sum form, subject to the
discretion of the Board, in accordance with the terms of the Plan.

 

Please consult with your tax advisor regarding the tax consequences of this Plan
to you. Neither the sponsor of this Plan, nor any of the sponsor’s affiliates
provide any assurances of the tax results of this Plan in the Participant’s
particular situation or assume any responsibility in this regard.

 

AUTHORIZATION:

 

Participant Signature: /s/ Gary L. Paxton

Date: June 30, 2005

 

Accepted and agreed to by Employer’s Authorized Representative.

 

By: /s/ Brian K. Franklin

Date: June 30, 2005

 

 

 

 

 